Citation Nr: 1815390	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-25 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to disability compensation for blindness of the right eye, claimed as the result of careless or negligent surgical treatment furnished to the Veteran at a VA Medical Center or by employees of the Department of the Veterans Affairs pursuant to 38 U.S.C.A. § 1151 (West 2014).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his son, and his grandson




ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served in the Massachusetts National Guard with multiple periods of active duty and active duty for training between June 1955 and March 1958.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO denied the Veteran's claim for compensation for blindness of the right eye, which he attributes to careless or negligent surgical treatment furnished to the Veteran at a VA Medical Center.  In the same decision, the RO granted service-connected disability compensation for hearing loss and tinnitus, but only the blindness claim remains an issue in this appeal.

In December 2015, the Veteran and members of his family testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

To help decide the claim, the Board requested an expert opinion from an ophthalmologist in February 2016 and received a reply from an expert in April 2016.  Due to certain inadequacies with April 2016 opinion, the Board requested an addendum opinion in November 2016.  Although the Board's November 2016 letter asked the expert to provide a supplemental report within 45 days, there was no response to the request for an addendum opinion for more than one year.  In December 2017, an employee of the Board received an e-mail message from the expert indicating that he was no longer affiliated with a University which previously made arrangements with the Board to provide expert opinions.  For this reason, the expert explained, he would not be able to provide the requested addendum.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the blindness in the Veteran's right eye was caused by careless or negligent surgical treatment furnished to the Veteran at a VA Medical Center or by employees of the Department of Veterans Affairs.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for disability compensation for right eye blindness pursuant to 38 U.S.C.A. § 1151 have been met.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  As the Board is granting the claim, further discussion of the VCAA in this decision is unnecessary.


II.      Analysis

A Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability or died does not establish causation. 38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  Consent may be express or implied as set forth in 38 C.F.R. § 17.32(b).

The Veteran attributes his right eye blindness to a cataract surgery which took place at a VA Medical Center in September 2010.  According to the Veteran and his family, he had limited vision in his right eye before the surgery; now he has no ability to see out of his right eye at all.  Prior to the surgery, VA treatment records indicate the presence of macular degeneration and cataract in the right eye.  The disputed surgery was scheduled to remove silicone oil and cataract.  

In his April 2016 letter, Dr. A.E., the expert who responded to the Board's initial February 2016 request, described the operation in detail.  The surgeon performing the operation conducted a posterior retinotomy but the nasal retina did not flatten.  "Accordingly a posterior retinectomy was performed and the retina was noted to flatten without issue."   

In his hearing testimony, the Veteran appears to refer to the posterior retinectomy, noted in the operative report, when he said, "[The surgeon] even says he cut the retina.  Well, without a retina, you can't see anything."  

According to Dr. A.E., it is less likely than not that the September 2010 eye surgery caused additional disability to the patient.  His letter describes the retinectomy as "standard surgical procedure" explaining that, when there is traction from scarring, a retina may not flatten and "the only option is to perform a retinectomy to remove a portion of peripheral retina and allow the central retina to flatten."  

The April 2016 letter further explains that it is common for "proliferative vitreoretinopathy detachment cases to redetach after surgery and unfortunately any vision loss he has experienced is likely from his redetachment."  (emphasis added).  According to Dr. A.E., the "management of complex retinal detachments is often difficult as they have a guarded visional outcome, and the limited vision that has unfortunately resulted is within the scope of the informed consents that are typically done with ocular surgeries."  

Dr. A.E.'s letter indicates that, if the retina does not flatten after a posterior retinotomy, a retinectomy is essential and a redetachment of the retina is not an uncommon result of surgery of this kind.  

As the Board explained in its November 2016 request for an addendum opinion, the April 2016 letter is inadequate.  But "[e]ven if a medical opinion is inadequate to decide a claim, it does not follow that the opinion is entitled to absolutely no probative weight."  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  

According to follow-up notes from late September 2010, the Veteran's retina detached within a few weeks after a VA surgeon removed a portion of the peripheral retina during the cataract surgery.  A VA follow-up note, dated September 30, refers to "the poor prognosis and the overwhelming likelihood that there will be no improvement in vision with further intervention."

Under these circumstances, the April 2016 letter and the VA treatment records - together with the testimony of the Veteran and his family describing the difference between his ability to see before and after the surgery - demonstrate that it is at least as likely as not that the Veteran's right eye blindness amounts to additional disability resulting from VA surgical treatment. 

It is somewhat less certain whether the retina detached as a result of the negligence of the surgeon who performed the retinectomy.  But the Veteran is only required to establish this proposition to an equipoise standard.  On this point, it is potentially significant that the September 2010 operative note suggests that there were no complications resulting from the procedure, even after the retina failed to flatten and it became necessary to remove a portion of the peripheral retina, a procedure which apparently was not contemplated before the surgery.  

It would, of course, be useful to have additional information from the expert ophthalmologist concerning the information available to the surgeon before advising the Veteran to proceed with the September 2010 surgery or the likelihood that the retinectomy made it more likely that the surgically-altered retina would detatch again.  But the Board has requested further development on this issue without favorable results for more than two years.  Under these circumstances, the Board has a duty to avoid development which can have no purpose but to obtain evidence against the Veteran.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The Board's review of this appeal has been hampered by the delays associated with its attempts to assist the Veteran in his appeal by obtaining an adequate medical opinion.  Given this difficulty and the Veteran's credible report of a significant change in his vision following a complication (detached retina) associated with his surgery, the Board will apply reasonable doubt in the Veteran's favor and conclude that the Veteran's right eye blindness is the result of careless or negligent surgical treatment furnished to the Veteran at a VA Medical Center or by employees of the Department of Veterans Affairs.  By law, the doubt resulting from this relative equipoise in the evidence is resolved in The Veteran's favor.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to disability compensation benefits for blindness of the right eye, claimed as the result of careless or negligent surgical treatment furnished to the Veteran at a VA Medical Center or by employees of the Department of the Veterans Affairs, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


